129 F.3d 125
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Darryl Wesley FUNDERBURK, Plaintiff-Appellant,v.Dr. VAN;  Dr. Bresler;  and Ms. Jackson, Defendants-Appellees.
No. 96-55790.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-94-01492-JMI(VAP);  James M. Ideman, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON, and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Darryl Wesley Funderburk, a California state prisoner, appeals pro se the district court's order denying his motion to reopen his case, construed as a Fed.R.Civ.P. 60(b) motion, in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.


3
We have jurisdiction under 29 U.S.C. § 1291.  We review for abuse of discretion.  See Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir.1990) (per curiam).  We affirm for the reasons stated in the report and recommendation of the magistrate judge, adopted by the district court, denying Funderburk's Fed.R.Civ.P. 60(b) motion.  See id.  (holding that party must show new evidence submitted would likely have changed the disposition of the case).1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Funderburk's claim that officials denied him adequate medical treatment because of his inability to pay is without merit.  See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (patient must prove official knew of and disregarded substantial risk of serious harm to patient's health)